Quinn-Brintnall, J.
¶67 (concurring in the result) — In my opinion, the majority’s acknowledgment that “Ida’s[12] case presented difficult problems” severely understates the enormity of the task Resa Raven took on. Majority at 468.1 write separately because the record before us is replete with accounts of Ida’s delusions, her hostile and abusive manner towards her care providers, and her husband’s unwillingness to administer medications as directed. Nevertheless, Raven agreed to take on the duty to facilitate Ida’s medical health care needs and advocate with care providers and I agree she has failed to perform that duty.
¶68 I recognize that Raven had no duty to provide care for Ida herself and that Washington law did not require her to visit Ida any specific number of times per year. Yet here, the record shows that despite Ida’s deteriorating condition, Raven neglected to make home visits necessary to assess personally the consequences of the caregivers’ unwillingness or unavailability to reposition Ida as required. Raven’s absence prevented her from building rapport with Ida and her family to better discern Ida’s emergent needs and possibly obtain Ida’s consent to residential treatment facility care. The facts of Ida’s growing urgent need for additional care demanded frequent meaningful home visits and Raven should have made such visits to satisfy her guardianship duties. Raven’s inaction after May 2006, when Ida had no primary physician and received inadequate in-home care, was a blatant dereliction of her duties.
¶69 Accordingly, I concur in the result that substantial evidence supports the Department of Social & Health Services Board of Appeals’ finding that Raven did not reasonably perform her guardianship duties, especially after it became clear that she was unable to obtain the care and support Ida required. If, because of her own inexperience or for any other reason, Raven could no longer facilitate Ida’s necessary medical care (either by hiring the *473funded additional independent care providers or placing Ida in a residential treatment facility), then implicit in her guardianship duties was her duty to release herself as guardian and ask the trial court that she be replaced with someone better qualified.
Review granted at 175 Wn.2d 1013 (2012).

 For purposes of confidentiality, I refer to Ida by her first name only.